Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 16, 2015

                                          No. 04-15-00774-CV

                         IN RE CHENEGA SUPPORT SERVICES, LLC

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On December 9, 2015, relator Chenega Support Services, LLC filed a petition for writ of
mandamus and motion for temporary emergency stay pending a ruling on the mandamus
petition. The court has considered the petition for writ of mandamus and is of the opinion that
relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and
motion for temporary emergency stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on December 16, 2015.



                                                          _________________________________
                                                          Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.


                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2015-CI-13340, styled American Hospital Services Group, LLC v.
Dependable Health Services, Inc.; Dependable American Hospital Services, LLC; and Amegy Bank National
Association, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Martha B. Tanner
presiding.